On Petition por a Rehearing.
Howard, J.
In the earnest and courteous petition and brief for a rehearing, it is contended that the judgment should be reversed on the evidence. We have again carefully read the evidence as set out in the record, and while it might seem, as counsel contend, that the *301preponderance was in favor of appellant, yet there is evidence, and that pertinent'to the issues, and sufficient to sustain the judgment in favor of the appellee.
This evidence, too, was sufficient to satisfy two trial courts, there having been a new trial as of right and a change of venue, that the appellant had not made out its claim to the property in dispute under any view of the issues. We can not weigh the evidence thus passed upon in those trials, nor disturb the judgment based upon it.
The petition is overruled.
Filed June 8, 1894.